DETAILED CORRESPONDENCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination (RCE) filed May 7, 2021.  The request states that an Amendment/Reply was enclosed with the RCE.  However, no Amendment/Rely was filed on May 7, 2021.  Therefore this action is responding to the Amendment filed April 8, 2021 after Final Rejection that was not entered by the Advisory Action of May 3, 2021, but is now entered in view of the RCE filing.   


By the Amendment of April 8, 2021, only claim 1 was amended.  Claims 2, 4, 6, 11-19, 23 and 26-34 were previously canceled.  

Claims 1, 3, 5, 7-10, 20-22 and 24-25 are pending and have been examined. 


The previous Section 112 rejection is withdrawn as moot in view of the amendment to claim 1.   However, please see the new Section 112 rejection of dependent claim 22 below necessitated by the amendment to claim 1.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 22  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In view of the amendment to claim 1 that now recites the transitional phrase “consists essentially of” as well as a Markush grouping to define the support layer, using the term “comprises” after the term “support layer” in claim 22 renders the scope of the claim unascertainable.  It is suggested that the term “comprises” be replaced with the term “is,” or, alternatively, that “the support layer comprises” be replaced with “the polyester film materials comprise.”      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 5, 7-9, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al., US 3,896,249 (hereafter Keeling)(made of record by applicant) in view of  Truog et al., US 2006/0029765 (hereafter Truog).

Regarding claim 1, Keeling teaches a multilayer laminate (Abstract  and col. 1, lines 10-27 teaches flexible self-adhesive transfers suitable for the application of decorative designs onto articles including pottery, glass, metal and plastic containers (col. 2, line 64 to col. 3, line 1), the transfers including multiple layers that are fixed multilayer laminate) (see the FIGURE); Keeling teaches the transfers may be in the form of self-adhesive labels (col. 3, lines 11-15)).  
The laminate Keeling includes:
a support layer defining two oppositely directed faces (the single FIGURE and col. 2, lines 21-56;  backing sheet 1 (i.e., support layer) illustrated with one face disposed against a layer 2 and an oppositely directed face against a layer 3); 
a first release layer disposed on one of the faces of the support layer (the FIGURE and col. 2, lines 21-40; release layer 3);
a second release layer disposed on another of the faces of the support layer  (the FIGURE and col. 2, lines 21-40; release layer 2);
at least one preformed image or graphic disposed on and in physical contact with the first release layer  (the FIGURE and col. 2, lines 21-26 and lines 57-64; design layer 4 illustrated on and in physical contact with the release layer 3 (first release layer); the design layer 4 described as being formed by screen process gravure, letter-press, dry-offset, flexographic or lithographic printing process; printing inks/pigments described at col. 3, line 15 to col. 4, line 60; and described as including a pictorial representation at col. 7, lines 1-7; the term “preformed” is understood as any form created prior to application of the laminate to an article); and
at least one adhesive layer disposed on the at least one preformed image or graphic (the FIGURE and col. 2, line 21-26; pressure sensitive adhesive 5 illustrated as located on the design layer 4).
Regarding the new claim 1 recitation of wherein the support layer consists essentially of a material selected from the group consisting of polyester film materials, polyolefin film materials and combinations thereof, the support layer of Keeling may be made from a layer of polyethylene (i.e., a polyolefin film material) (col. 2, lines 41-56; and claim 5). 
Regarding the recitation of wherein a release force of the first release layer is greater than the release force of the second release layer, Keeling teaches that release layers disposed on either side of its backing sheet (i.e., support layer) may possess differing release properties (col. 1, lines 44-47) and that such properties “are primarily dependent upon two factors, namely, the composition of the release layer – a chemical factor – and the relative smoothness (or roughness) of the surfaces of the backing sheet to which the release layer is applied – a mechanical factor.” (col. 1, lines 55-61).  Keeling, directed to transfers that are adapted to be stacked (see the FIGURE illustrating a stack of two transfers and col. 1, lines 30-43), is also directed to the mechanical factor - specifically, making one side of the backing layer (i.e., support layer) rough and the other side smooth (col. 1, line 60 to col. 2, line 2).  Keeling further teaches greater adhesion between the rough side of the backing sheet (i.e., support layer) with the release layer 2 as compared to adhesion between the backing sheet and the release layer 4 (col. 2, lines 21-41), suggesting that the adhesive force of the second release layer (layer 2) is greater than the adhesive force of the first release (layer 3) which would be contrary to the final limitation recited in claim 1.
However, Keeling also teaches  (see the last paragraph of claim 1 of Keeling) that the backing sheet having a smooth surface and an opposite rough surface imparts the respective smoothness difference to the adjacent release layers, the release layer on the rough side of the backing sheet (i.e., the second release layer 2) also being 
Regarding the claim limitation of: the composition of the first and second release layers being different, as discussed above, Keeling states: “release properties of a release layer are primarily dependent upon two factors, namely, the composition of the release layer – a chemical factor – and the relative smoothness (or roughness) of the surfaces of the backing sheet to which the release layer is applied – a mechanical factor” (col. 1, lines 55-61; emphasis added).  Although Keeling clearly recognizes release layer composition impacts release force, and thus arguably suggests to one of ordinary skill in the art the use of different compositions to result in different release forces, Keeling does not teach any embodiments wherein a first release layer is made from a first composition and the second release layer is made from a second composition which is different from the first composition.
Truog teaches a multilayer laminate (Fig. 1) for use as a dry paint transfer (Abstract) that further includes a backing liner 132 (i.e., support layer) defining two oppositely directed surfaces (i.e., faces) 133 and 134, the face 133 having a first release layer 135 thereon and the face 134 having a second release layer 136 thereon different (see composition of layer 135 described at para [0046] as an alkyd resin and/or vinyl resin cross-linked with a melamine resin and composition of layer 136 described at para [0048] as silicone release coating compositions).  A dry paint film layer 110 that may be made from a variety of pigments and binders (para [0033]-0035]) is in direct contact with the first release layer 135 (Fig. 1, para [0025]).  Truog further teaches its laminate may include additional decorative layers overlying one another to provide a desired print or designs that may be applied using conventional printing methods such as gravure, flexography or silk screen ink jet (para [0030]).  
Truog teaches that the layer 135 separates from the layer 110 and remains adhered to the support liner 132 when the liner is peeled away from the layer 110 during use (Fig. 1 and para [0025]).  Also, an adhesive layer 120 is disposed on the dry paint film layer 110 (Fig. 1 and para [0025]), such layer 120 may be a pressure sensitive adhesive layer (para [0041]).  Truog teaches the advantage of its laminate being wound into roll form (see Fig. 2), with the lower surface 137 of the release layer 136 being adapted for contacting the upper surface 122 of the adhesive layer 120 when in roll form (para [0025]).  At para [0049] Truog teaches that in the embodiment illustrated in Fig. 1, “the release force required to separate release coating layer 135 from the dry paint film layer 110 . . . is advantageously greater than the release force required to separate release coating layer 136 from the adhesive layer 120.”   Thus, Trough is concerned with the same problem faced by Keeling, that of undesirable adhesion between stacked 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the multilayer laminate of Keeling to use release coatings made of different compositions as taught by Truog in lieu of or in addition to the mechanical method of providing different release forces taught in Keeling as a predictably desirable alternative to relying on surface texture alone to solve the problem of undesirable attachment between adjacent transfers.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).  Furthermore, such modification of the laminate of Keeling would be advantageous, providing increased flexibility of how the transfers of Keeling are provided in view of the Truog teaching of its transfers being in a roll form, with the release coatings advantageously preventing adherence between transfer layers.    

Regarding claim 3, Truog at para [0049] teaches release force ranges for the release coating layers 135 and 136 that overlap the ratios recited in the claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05. 

claim 5 requirement that at least one of the release layers includes a silicone material see Truog at para [0048] and Keeling at col. 1, lines 44-54. 

Regarding claim 7, the adhesive layer 5 of Keeling is a pressure sensitive adhesive (col. 2, lines 21-26 and col. 4, line 62 to col. 5, line 67).  Also, the adhesive layer 120 of Truog may be a pressure sensitive adhesive (para [0041]).

Regarding claim 8, the adhesive layer 5 of Keeling may include an acrylic adhesive material (col. 4, line 62 to col. 5, line 10). Also, the adhesive layer of Truog may be an acrylic adhesive material (para [0041]).

Regarding claim 9, the laminate of Truog is illustrated in roll form at Fig. 2.  

Regarding claim 21, Keeling teaches a method for applying a preformed image or graphic to a surface at col. 2, line 64 to col. 3, line 14.  
Regarding the step of providing the multilayer laminate of claim 1, see the rejection of claim 1 above incorporated herein. 
The application steps of Keeling include:
contacting the at least one adhesive layer of the multilayer laminate with a surface to receive the at least one preformed image or graphic and establishing an adhesive bond between the adhesive layer and the surface (col. 2, line 64 to col. 3, line 7 teaching application of a transfer to a “base” such as a tin, bottle or plastic container with the adhesive layer bonding to the base); and
separating at least the support layer from the at least one adhesive layer contacting the surface (see col. 3, lines 3-9 teaching that due to the low bond strength between the adhesive/design layers and backing substrate, the backing substrate can be easily removed) and 
whereby the at least one adhesive layer and the at least one preformed image or graphic remain with the surface and are applied thereon (col. 3, lines 3-9 teaching leaving the decorative design “firmly affixed” to the base). 
Similarly, the application steps of Truog include:
contacting the at least one adhesive layer of the multilayer laminate with a surface to receive the dry paint film layer and establishing an adhesive bond between the adhesive layer and the surface (para [0057] teaches the laminate is placed over a substrate with the adhesive layer 120 placed into contact with the substrate); and
separating at least the support layer from the at least one adhesive layer contacting the surface (para [0057] teaches peeling the release liner 130 off of the dry paint layer 110);
 whereby the at least one adhesive layer and the dry paint layer remain with the surface and are applied thereon (para [0057] teaches that the peeling of the liner 130 leaves the dry paint layer 110 adhered to the substrate by the adhesive layer 120).  

Regarding the claim 22 recitation that the support layer comprises polyethylene terephthalate and has a thickness of the range of from about 1.4 mils to about 2 mils, Keeling is silent as to its backing sheet (i.e., support layer) being made of polyethylene terephthalate (PET).  
support layer) has a thickness of 0.92 mil.  Trough further teaches its backing liner may have a thickness ranging between 0.5 to 2 mils at para [0032]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05. 

Regarding claims 24 and 25, the image or graphic of Keeling is described as decorative and other designs at col. 1, lines 10-14 and as being applied by printing processes at col. 2, lines 57-63, thus teaching at least graphic designs recited in claim 24.  Regarding claim 25, inks and pigments as well as non-ink compositions are taught by Keeling in col. 3, line 34 to col. 4, line 60.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keeling in view of Truog as applied to claim 1 and further in view of Brandt et al., US 6,607,800 (hereafter Brandt).

Regarding claim 10, neither Keeling nor Truog teach a particular system or apparatus for applying a transfer laminate onto an article.  Keeling states transfer to articles such as tins, bottles or plastic containers may be performed either manually or automatically in die-cut form or from a backing sheet in the form of a strip or band (col. 2, line 64 to col. 3, line 1).  Truog teaches its dry paint transfers may be used by 
Brandt (at Fig. 2 and col. 4, line 8 to col. 5, line 24), teaches the application of a label onto a container (col. 4, lines 8-9) and describes a system for applying a label in which a removable backing layer is reverse printed and the label is then applied to a container with its adhesive surface in contact with the container and the backing layer is separated from the label (col. 2, lines 41-49). Brandt describes this method as efficient and being performable “on-line” and states it is possible to modify existing container labeling systems wherein high heat is not required during the labeling process (col. 3, lines 18-31). 
The system of Brandt includes a transfer line for dispensing the multilayer laminate (Fig. 2 and col. 5, lines 48-51; web 112 from reel 116 travels past platen 130 and roller 134 and finally to empty web reel 150);  a conveyor for transporting at least one article (Fig. 2 and col. 4, lines 26-42; bottle conveyor 100; star wheel 102 convey bottles to be labeled); an image application apparatus which contacts at least one adhesive layer of the laminate to one article transported by the conveyor (Fig. 2 and col. 6, lines 12-24 teaching warm platen 130 followed by heated roll 134 that presses the image onto each container) and then separates at least the support layer of the laminate from the adhesive layer and the at least one image or graphic thereby applied to the article (Fig. 2 and col. 6, lines 20-24 teaching the backing layer 10 is removed by a take-up reel 150).
	It would have been obvious to one of ordinary skill at the time of effective filing of the claims of the invention to utilize the apparatus according to Brandt for applying 

	Regarding claim 20, see the discussion in the rejection of claim 1, incorporated herein, as to the laminate of Truog advantageously being in a roll form (Fig. 2; para [0025]).


Claims 1, 3, 5, 7-9, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Truog.

Regarding claim 1, Truog teaches a multilayer laminate (Fig. 1) for use as a dry paint transfer (Abstract).
The laminate of Truog further includes a backing liner 132 (i.e., support layer) defining two oppositely directed surfaces (i.e., faces) 133 and 134 (Fig. 1, paras [0025]-[0026]). The backing liner 132 may be a polymer film that may include polyolefin, polyester and combinations thereof (para [0044]).  
The face 133 of Truog has a first release layer 135 disposed thereon (Fig. 1, paras [0025]-[0026]). The face 134 has a second release layer 136 disposed thereon (Fig. 1; paras [0025]-[0026]).  The compositions of the release layers 135 and 136 may be different.  The composition of layer 135 is described at para [0046] as an alkyd resin and/or vinyl resin cross-linked with a melamine resin.  The composition of layer 136 is described at para [0048] as silicone release coating compositions.  
disposed on and in physical contact with the first release layer 135 (Fig. 1 and para [0025])).
At least one adhesive layer 120, that may be a pressure sensitive adhesive layer, is disposed on the dry paint film layer 110  (para [0041]).  Truog teaches the advantage of its laminate being wound into roll form (see Fig. 2), with the lower surface 137 of the release layer 136 being adapted for contacting the upper surface 122 of the adhesive layer 120 when in roll form (para [0025]). Truog teaches that the layer 135 separates from the layer 110 and remains adhered to the support liner 132 when the liner is peeled away from the layer 110 during use (Fig. 1 and para [0025]).   At para [0049], Truog teaches that in the embodiment illustrated in Fig. 1, “the release force required to separate release coating layer 135 from the dry paint film layer 110 . . . is advantageously greater than the release force required to separate release coating layer 136 from the adhesive layer 120.”   
Thus, Truog teaches all of the limitations of claim 1 with the exception that Truog is silent as to whether the dry paint film layer 110 is in the form of a “preformed image or graphic.”  Truog teaches that the layer 110 may be made from a variety of pigments and binders used in making decorative coatings (para [0033]-0035]).  Truog further teaches that in some embodiments, additional layers 150 and 160 may be printed and include designs or graphics, the layer 110 providing a background color ([0039]). Truog further teaches its laminate may include additional decorative layers beyond the layers 150 and 160 overlying one another to provide a desired print or designs that may be applied using conventional printing methods such as gravure, flexography or silk screen ink jet (para [0030]).    Additionally, Truog teaches the layer 110 may include one or more 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the multilayer laminate of Truog, in view of the other teachings of Truog discussed above, to predictably provide the dry paint film layer 110 of Truog with a separate preformed image or graphic printed thereon, particularly in view of the teachings of Truog that the other layers 150 and 160 may include the same binders, resins and pigments as the layer 110 (para [0033]).  Further, in view of the teachings of Truog, it would have been obvious to mix and then apply the film layer 110 itself using more than one pigment or resin,  even in a single coat, to result in a layer that provides an image or design, the result of which would be that such design, made from the coating itself, would be in physical contact with the first release layer.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).  

Regarding claim 3, Truog at para [0049] teaches release force ranges for the release coating layers 135 and 136 that overlap the ratios recited in the claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05. 

Regarding the claim 5 requirement that at least one of the release layers includes a silicone material see Truog at para [0048]. 

Regarding claim 7, the adhesive layer 120 of Truog may be a pressure sensitive adhesive (para [0041]).

Regarding claim 8, the adhesive layer of Truog may be an acrylic adhesive material (para [0041]).

Regarding claim 9, the laminate of Truog is illustrated in roll form at Fig. 2.  

Regarding claim 21, Truog teaches a method that includes the steps of:
contacting the at least one adhesive layer of the multilayer laminate with a surface to receive the dry paint film layer and establishing an adhesive bond between the adhesive layer and the surface (para [0057] teaches the laminate is placed over a substrate with the adhesive layer 120 placed into contact with the substrate); and
separating at least the support layer from the at least one adhesive layer contacting the surface (para [0057] teaches peeling the release liner 130 off of the dry paint layer 110);
whereby the at least one adhesive layer and the dry paint layer remain with the surface and are applied thereon (para [0057] teaches that the peeling of the liner 130 leaves the dry paint layer 110 adhered to the substrate by the adhesive layer 120).  

Regarding the claim 22, Truog teaches an example at para [0062] wherein a polyethylene terephthalate film backing liner (i.e., support layer) has a thickness of 0.92 mil.  Trough further teaches its backing liner may have a thickness ranging between 0.5 to 2 mils at para [0032]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05. 

Regarding claim 25, see pigments, liquid coatings and resins used in Truog at paras [0033]-[0035].   

Response to Arguments
Applicant’s arguments of April 8, 2021 regarding claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Examiner, Art Unit 1746